DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pertinent Art

CN 209388005, US 20180252914, CN 206449919, CN 106526776, CN 204286360, US 20130010381, US 20050046979, US 5239361, & CS 264200. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
Allowable Subject Matter
Claims 1-20 are allowed.  The following is a statement of reasons for allowance:  

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the first set of screws are adjustable to change a distance and an orientation of the first mirror mount with respect to the bracket”, in combination with the rest of the limitations of claim 1.

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the first set of screws are adjustable to change a distance and an orientation of the first mirror mount with respect to the bracket”, in combination with the rest of the limitations of claim 11.

The closest prior art of record Guo CN 204286360 teaches a first set of screws (fig 4, 4), bracket, (fig 4, 7), mirror (fig 4, 9), and mirror mount (fig 4, 8), wherein the first set of screws are adjusted to change a position of a mounting tube (fig 4,10) relative to the mirror (fig 4, 9) (0031, lines 10-15).  Therefore, Guo fails to teach the distance and orientation change between the mount and bracket when the screws are adjusted. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877